United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-1190EA
                                   _____________

Pansy Blackwell,                         *
                                         *
            Appellant,                   * On Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Jim Hohn (originally sued as Jim         * [To Be Published]
Haun),                                   *
                                         *
            Appellee.                    *
                                    ___________

                         Submitted: December 5, 2000
                             Filed: December 29, 2000
                                 ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Pansy Blackwell brought a 42 U.S.C. § 1983 action claiming that, after she had
pleaded guilty to a municipal charge, Police Chief Jim Hohn conducted a warrantless
search of her home in violation of the Fourth Amendment. Hohn moved for summary
judgment and presented undisputed evidence that, upon arriving at the jail to begin
serving her sentence, Blackwell lost consciousness; she was transported to an
emergency room; and at the behest of medical personnel, he retrieved medication from
Blackwell’s residence and delivered it to the emergency room. The District Court1
granted Hohn’s motion, dismissed the complaint, and denied Blackwell’s motions for
reconsideration. Blackwell appeals.

       Upon de novo review, see Brouhard v. Lee, 125 F.3d 656, 659 (8th Cir. 1997),
we conclude that Hohn’s retrieval of Blackwell’s medications from her home fell within
an exception to the Fourth Amendment’s prohibition against unreasonable searches, see
Mincey v. Arizona, 437 U.S. 385, 392 (1978) (need to protect or preserve life or avoid
serious injury justifies what would otherwise be illegal absent emergency), and
therefore did not violate Blackwell’s Fourth Amendment rights. We find no abuse of
discretion in the District Court’s denial of Blackwell’s postjudgment motions. See
Schoffstall v. Henderson, 223 F.3d 818, 827 (8th Cir. 2000) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
                                         -2-